         Case 1:20-cv-04776-ER Document 5 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MSP RECOVERY CLAIMS,
SERIES LLC, a Delaware entity,
                              Plaintiﬀ,
                                                               ORDER
                – against –                                20 Civ. 4776 (ER)
HEREFORD INSURANCE COMPANY,
a New York company,
                              Defendant.


RAMOS, D.J.:

         MSP Recovery Claims ﬁled this complaint on June 22, 2020. Over 90 days later,

it has not ﬁled any certiﬁcation of service with the Court. Accordingly, MSP Recovery

Claims is directed to serve Hereford Insurance Company by October 23, 2020, or have

this action be dismissed without prejudice. Fed. R. Civ. P. 4(m).


It is SO ORDERED.


Dated:    September 24, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
